Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the opening angle has a larger radius than the radius of the peg”. Applicant has not provided a definition for “angle” or “radius”, so these words are given their plain meaning. As such, angle is taken to mean “the space (usually measured in degrees) between two intersecting lines or surfaces at or close to the point where they meet” and radius is taken to mean “a straight line from the center to the circumference of a circle or sphere”.
The claimed opening angle does not define a circle, sphere or a portion or a circle or sphere, and therefore does not have a radius. It is unclear what radius is being compared to the radius of the peg.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 6398027) in view of Fagu (US 10638822).
Regarding claim 1, Ryu teaches a holder capable of holding writing instruments comprising individual units (16), each unit comprising a pivot (94), a circular peg (102) on one side of the unit and a hole (104) on the other side of the unit, and a hole (98) for receiving a single writing instrument, wherein the holder is collapsible when packaged (Fig. 3), and each unit of the holder moves through an opening angle before pulling long and lifting the next unit to implement a domino effect (col. 7, line 31 to col. 8, line 4 describes each unit moving and pulling the adjacent unit), and the opening angle is dependent on the difference of the size of the hole and the radius of the peg (col. 8, ll. 63-67).
The differences between the units of Ryu and claimed units are: the hole in Ryu’s unit is not circular, and the unit of Ryu includes a rib insertion groove (108).
Ryu teaches an arc-shaped hole, but further teaches “the present invention should not be limited by the arc shape. A space allowing the protrusion to move freely and a detenter or a stopper for stopping the movement of the protrusion at a predetermined location may be provided. The configuration of the space and the detenter allows that one of two adjacent brush holders moves within a certain angle range, and then, the two adjacent brush holders move together” in col. 8, ll. 60-67. A circular hole would provide both a space for the protrusion to move freely, and a detenter/stopper.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have changed the shape of Ryu’s hole because Applicant has not disclosed that shape of the hole provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Ryu’s device and the applicant’s invention to perform equally well with either the arc-shaped hole taught by Ryu or the claimed circular hole because both holes are equally capable of enabling movement of the peg of an adjacent unit while providing a stop to limit the extent of the movement to a particular angle.
Fagu teaches a pen holder with individual units (20) that do not have a rib insertion groove or a different structure that fulfills the function of Ryu’s rib insertion groove, which is to allow a rib to contact the retained devices in the closed configuration in order to prevent the retained devices from being removed.
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the units of Ryu to obtain the circular hole as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ryu.
Furthermore, it would have been obvious to have made the units of Ryu without a rib insertion groove as taught by Fagu, wherein doing so would merely be a matter of eliminating a feature and its function.
Regarding claim 3, the combination of Ryu and Fagu teaches the holder for holding writing instruments as claimed in claim 1, wherein the implementation of the domino effect comprises pushing the circular peg of one unit into the circular hole of the adjacent unit (Ryu, col. 7, ll. 13-20).
Regarding claim 5 as best understood, the combination of Ryu and Fagu teaches the holder for holding writing instruments as claimed in claim 2 wherein the opening angle has larger radius than the radius of the peg (Ryu, compare 102 and 104 in Fig. 5C).
Regarding claim 6, Ryu teaches a holder capable of holding writing instruments comprising individual units (16), each unit consisting of a pivot (94), a circular peg (102) on one side of the unit and a hole (104) on the other side of the unit, and a hole (98) for receiving a single writing instrument wherein each unit of the said holder moves through an opening angle (Fig. 9) before pulling long and lifting the next unit to implement a domino effect (col. 7, line 31 to col. 8, line 4) and wherein the opening angle is dependent on the difference of the radii of the circular hole and the peg and wherein the relationship between the radii, distance between the pivot and the hole or peg, the total angle through which the design opens and the number of units is as follows:                         
                            
                                
                                    R
                                    -
                                    r
                                
                                
                                    d
                                
                            
                            =
                            s
                            i
                            n
                            ⁡
                            (
                            
                                
                                    θ
                                
                                
                                    2
                                    N
                                
                            
                            )
                        
                     wherein R is the radius of the hole; r is the radius of the peg; d is the distance between the pivot and the center of the hole; θ is the total angle through which the design opens which is different from the opening angle; N is the total number of units over which the desired angle opens up (this equation is a simple description of the system of units of Ryu).
The differences between the units of Ryu and claimed units are: the hole in Ryu’s unit is not circular, and the unit of Ryu includes a rib insertion groove (108).
These differences are obvious following the analysis laid out above in the rejection of claim 1.
Regarding claim 7, the combination of Ryu and Fagu teaches the holder of claim 1, wherein the peg's center is positioned at a distance (b) from the circular hole's center in a direction that is perpendicular to the line connecting the pivot and the center of the hole (see annotated Fig 5C below) and wherein the distance between the said two centers (α) is given by the formula:                         
                            b
                            =
                            R
                            -
                            r
                            =
                            d
                             
                            ×
                            s
                            i
                            n
                            ⁡
                            (
                            
                                
                                    θ
                                
                                
                                    2
                                    N
                                
                            
                            )
                        
                     , wherein: R is the radius of the circular hole; r is the radius of peg; d is the distance between the pivot and the center of the circular hole; θ is the total angle through which the design opens which is different from the opening angle; and N is the total number of units over which the desired angle opens up (this equation is a simple description of the system of units of Ryu).
The following figure shows a circular hole that provides the same amount of angular movement as Ryu’s arc-shaped hole. It is clear from examining this figure that the formula of claim 7 is true for the modified Ryu unit.

    PNG
    media_image1.png
    523
    261
    media_image1.png
    Greyscale

Regarding claim 8, the combination of Ryu and Fagu teaches the holder for holding writing instruments as claimed in claim 1, wherein the said writing instrument is selected from the group consisting of pencil, pen, color pencil, color pen and sketch pen (Fagu, pens 50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the holding device of Ryu to hold a writing instrument selected from the group consisting of pencil, pen, color pencil, color pen and sketch pen in light of Fagu’s teaching of using a similar holder to hold pens.

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Applicant’s traversal of the previous 112(b) rejections is moot in view of the amendments to the claims.
Applicant argues that Ryu and Fagu do not teach “each unit of the said holder moves through an opening angle before pulling long and lifting the next unit to implement a domino effect”.
In response, it is noted that Ryu teaches, in col. 7, line 31 to col. 8, line 4 (emphasis added):
When the upper cover 12 and the lower cover 14 are released from the locked state, the upper cover 12 may be lifted up slightly by way of the force of the resilient support member 170 on which the mirror 164 is attached. When the upper cover 12 rotates continuously, the protrusion 66 of the second side portion 143 of the sixth brush holder 16f reaches the distal end of the arc-shaped groove 65 of the side support 56 of the upper cover 12. If the upper cover 12 rotates further after the protrusion 66 reaches to the distal end of the arc-shaped groove 65, the sixth brush holder 16f rotates together with the upper cover 12.
(43) During the rotation of the sixth brush holder 16f, the sixth brush holder 16f and the fifth brush holder 16e are spread out and the angle therebetween increases gradually. At this operation, the protrusion 142 of the first side 140 of the sixth brush holder 16f moves within the arc-shaped groove 104 of the second side 103 of the fifth brush holder 16e. After the protrusion 142 reaches the end of the arc-shaped groove 104, the fifth brush holder 16e rotates together with the sixth brush holder 16f and the upper cover 12.
(44) In the meantime, the fifth brush holder 16e and the fourth brush holder 16d are spread out during the rotation of the fifth brush holder 16e and the angle therebetween increases gradually. At this operation, the protrusion 102 of the first side 100 of the fifth brush holder 16e moves within the arc-shaped groove 124 of the second side 123 of the fourth brush holder 16d. After the protrusion 102 reaches the end of the arc-shaped groove 124, the fourth brush holder 16d rotates together with the fifth brush holder 16e.
(45) In the same manner, the fourth brush holder 16d, the third brush holder 16c, the second brush holder 16b and the first brush holder 16a rotate and are spread out during rotation. When the first brush holder 16a rotates, the protrusion 82 of the first side 80 of the first brush holder 16a moves within the arc-shaped groove 35 of the side support wall 28 of the lower cover 14. When the protrusion 82 reaches the end of the arc-shaped groove 35, an angle between the upper cover 12 and the lower cover 14 becomes 180 or more degrees. FIGS. 2 and 9 illustrate an entirely spread state of the covers 12 and 14.

As pointed out in the bolded sentences above, each unit moves to an opening angle (when the protrusion of one unit is at the end of the groove of the adjacent unit) and then pulls the adjacent unit along leading to the “domino effect” shown in Figs. 2 and 9.
Applicant argues that Ryu and Fagu do not teach that the opening angle is dependent upon the difference in radii between the circular hole and peg.
In response, it is noted that Ryu teaches that the configuration of the space (i.e., the size and shape of the hole) allows for a certain opening angle (col. 8, ll. 63-67). It would be clear to one of ordinary skill in the art that changing the size of the hole would both 1) change the difference in radii between the hole and the peg and 2) change the size of the opening angle. The modified Ryu device therefore reads on the claim limitation.
Applicant argues that Ryu and Fagu do not teach how one determines the radius of the circular hole and peg, the distance between the pivot and the center of the circular hole, and the total angle through which the design opens.
In response, it is noted that claim 6 is directed to a device, not a method of determining the sizing of various elements of the device. The device of Ryu can be described with the claimed equation, and therefore reads on the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754